                                                                                                      Entered on Docket
                                                                                                      April 19, 2019
                                                                                                      EDWARD J. EMMONS, CLERK
                                                                                                      U.S. BANKRUPTCY COURT
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                               The following constitutes the order of the Court.
                                             2                                                 Signed: April 18, 2019
                                             3
                                             4                                                 _________________________________________________
                                                                                               M. Elaine Hammond
                                                                                               U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                                                         UNITED STATES BANKRUPTCY COURT
                                             8
                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                                                                       )    Case No. 16-52233 MEH
                                            10   In re                                                 )
UNITED STATES BANKRUPTCY COURT




                                                                                                       )    Chapter 7
  for the Northern District of California




                                            11   Bernadette Francine Cattaneo,                         )
                                                                                                       )    Continued Status Conference Date
                                            12                                                         )    Date:         June 13, 2019
                                                                                                       )    Time:         10:30 a.m.
                                            13                                                         )    Ctrm:         3020 (San Jose)
                                                                                                       )
                                            14                               Debtor(s).                )
                                            15                     ORDER ESTABLISHING DISCOVERY CUT-OFF DATE
                                            16           On April 18, 2019, the court held a hearing on Bernadette Francine Cattaneo’s
                                            17   (“Debtor”) Motion to Avoid a Judicial Lien (the “Motion”) (Dkt# 32). Appearances were stated
                                            18   on the record. Good cause appearing, it is
                                            19           ORDERED as follows:
                                            20           1. The Motion (Dkt# 32) is granted solely as to the lien held by Investment Retrievers.
                                            21           2. June 10, 2019 is established as the discovery cut-off date for all other parties.
                                            22           3. All depositions shall be concluded by the discovery cut-off date.
                                            23           4. All discovery requiring a written response shall be served in time for the response to
                                            24   be due prior to the discovery cut-off date.
                                            25           5. Any motions to extend the discovery cut-off date must be heard on or before the cut-
                                            26   off date. Motions to compel discovery may be heard after the cut-off date, but must be filed and
                                            27   served within ten days after the cut-off date.
                                            28

                                                                                                  1



                                             Case: 16-52233        Doc# 63     Filed: 04/18/19             Entered: 04/19/19 09:12:48    Page 1 of 3
                                             1          6. In the event of a discovery dispute, counsel are reminded to review the meet and
                                             2   confer requirements of Fed. R. Bankr. P. 7037, Fed. R. Civ. P. 37(a)(1) and Civil Local Rule
                                             3   37-1(a). Prior to filing any motion regarding discovery disputes counsel shall contact the
                                             4   courtroom deputy to schedule a telephonic conference regarding the discovery dispute.
                                             5          7. The status conference in this matter is continued to June 13, 2019 at 10:30 a.m.
                                             6                                     ***END OF ORDER***
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                             2



                                             Case: 16-52233       Doc# 63     Filed: 04/18/19    Entered: 04/19/19 09:12:48       Page 2 of 3
                                             1                                 COURT SERVICE LIST
                                             2
                                             3   Via ECF:
                                             4   All ECF Recipients
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                        3



                                             Case: 16-52233      Doc# 63   Filed: 04/18/19   Entered: 04/19/19 09:12:48   Page 3 of 3
